Appeals by the defendant from two judgments of the County Court, Suffolk County (Hinrichs, J.), both rendered January 19, 2011, convicting him of criminal possession of a controlled substance in the third degree under indictment No. 1680/10, and criminal possession of a controlled substance in the fifth degree under indictment No. 2419/10, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
The defendant’s contention that his pleas of guilty were not knowingly, voluntarily, and intelligently made is unpreserved for appellate review, since he did not move to withdraw his *1143pleas on this ground prior to sentencing (see CPL 220.60 [3]; 470.05 [2]; People v Lopez, 71 NY2d 662, 665-666 [1988]; People v Hayes, 91 AD3d 792 [2012]). In any event, nothing in the plea allocutions cast significant doubt on his guilt or called into question the voluntariness of his pleas of guilty (see People v Lopez, 71 NY2d at 666; People v Ortiz, 89 AD3d 1113 [2011]).
The defendant’s waiver of his right to appeal precludes review of his claim that he was denied the effective assistance of counsel, except to the extent that the alleged ineffectiveness affected the voluntariness of the pleas (see People v Duah, 91 AD3d 884, 885 [2012]). To the extent that the defendant’s claim is not precluded, it is without merit (see People v Yarborough, 83 AD3d 875 [2011]).
The appeal waiver precludes review of the defendant’s claim that his sentences were excessive (see People v Duah, 91 AD3d at 885).
The defendant’s remaining contention is without merit. Dillon, J.E, Balkin, Belen and Austin, JJ., concur.